United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Millard, for the appellant
Office of Solicitor, for the Director

Docket No. 10-1835
Issued: May 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2010 appellant, through her representative, filed a timely appeal of a May 25,
2010 Office of Workers’ Compensation Programs’ termination decision. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
to consider the merits of the case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective July 16, 2008 on the grounds that she refused suitable work; and
(2) whether appellant has established any continuing employment-related disability on or after
July 16, 2008.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 6, 2001 appellant filed a traumatic injury claim alleging that she injured her
lower back when the rest bar she was using collapsed causing her to fall. The Office accepted
this claim for lumbar strain on June 13, 2001.
On November 15, 2004 appellant, then a 44-year-old manual clerk, filed a traumatic
injury claim alleging that she injured her hand, elbow, back, right foot and toes when a coworker
pulled a soda bottle from between her fingers. The Office accepted her claim for lumbar sprain
on April 7, 2005. It expanded appellant’s claim to include bilateral brachial neuritis or
radiculitis, displacement of lumbar disc without myelopathy, and degeneration of lumbar disc.
By decision dated February 14, 2007, the Office denied appellant’s claim for a schedule
award under her 2001 back injury claim. This decision was reversed by the Branch of Hearings
and Review on May 15, 2007.
Appellant’s attending physician, Dr. Brian D. Rothi, a Board-certified orthopedic
surgeon, completed a report on March 14, 2007 and related appellant’s history of injury on
June 5, 2001 as well as November 12, 2004. He opined that appellant’s employment injuries
resulted in a disc herniation at L5-S1. Dr. Rothi stated that appellant required a ride to work and
was unable to drive herself. He opined that appellant was totally disabled due to disc prolapse
and her inability to perform prolonged driving. On May 25, 2007 Dr. Rothi listed appellant’s
restrictions as no repetitive bending, twisting or stooping and no lifting over 10 pounds.
Dr. Philip Wirganowicz, a Board-certified orthopedic surgeon and Office second opinion
physician, completed a report on June 11, 2007. He examined appellant and found that she was
over reactive with examination indicating pain on light palpation in a nondermatomal pattern and
decreased sensation in all extremities in a nondermatomal pattern as well as volitional giving
way and muscular testing. Dr. Wirganowicz opined that appellant could return to her date-ofinjury position.
Dr. Rothi completed a report on July 12, 2007 disagreeing with Dr. Wirganowicz’s
findings. He opined that appellant had additional upper extremity findings as well as more
significant findings in the low back. Dr. Rothi alleged that Dr. Wirganowicz was biased and
stated that appellant had not yet reached maximum medical improvement in regard to her back
condition. On July 17, 2005 he determined that appellant had reached maximum medical
improvement and offered an impairment rating of 23 percent of the whole person.
The Office referred appellant, along with a statement of accepted facts and list of specific
questions to Dr. John Santaniello, a Board-certified orthopedic surgeon, for an impairment
medical examination. It noted that appellant had other claims accepted for bilateral lateral
epicondylitis, bilateral carpal tunnel syndrome and contusions of the left ankle and lower leg. In
his October 30, 2007 report, Dr. Santaniello reviewed the medical records and the statement of
accepted facts. He opined that the June 5, 2001 fall resulted in a permanent impairment of the
L5-S1 disc and that the November 12, 2004 injury resulted in a temporary aggravation of the
lumbar spine condition. Dr. Santaniello opined that appellant’s lumbar disc condition worsened
due to appellant’s job requirement of frequent bending and lifting of up to 25 pounds. He stated
that appellant could not return to full-duty work and that she would require further medical care
due to her herniated disc. Dr. Santaniello completed a work capacity evaluation and indicated
2

that appellant could work four hours a day with four hours of sitting, walking, standing,
reaching, reaching above the shoulder, twisting, but one hour of bending and stooping. He found
that appellant could operate a motor vehicle. Dr. Santaniello indicated that appellant could
perform no repetitive movements of the wrists and elbows and that she could push, pull and lift
up to 10 pounds for one hour each. He found that appellant could squat for four hours, could not
kneel and could climb for one hour with five-minute breaks every hour.
The employing establishment offered appellant a light-duty assignment on December 11,
2007 which required four hours of working postage due mails with one hour of pushing and
pulling, one hour of lifting less than 10 pounds and four hours of sitting, standing and walking.
On December 27, 2008 Dr. Rothi disagreed with Dr. Santeniello’s finding that if
appellant could ride in a car she could drive. He stated that, while a passenger could assume any
position of comfort, a driver was required to use the legs in a flexed position putting traction on
the nerve roots. Dr. Rothi stated that appellant was unable to perform the offered job because of
the demands for prolonged sitting and standing as well as repetitive manipulative activities of
both upper extremities.
Appellant declined the offered position on December 27, 2007. Dr. Rothi disapproved of
the position on February 21, 2008 and stated that the job required wrist and elbow use.
By decision dated January 4, 2008, the Office denied appellant’s claim for a schedule
award due to her accepted back injuries.
The employing establishment responded on February 29, 2008 and stated that the postage
due mails job offer was extremely light work and not considered repetitive. The employing
establishment stated that appellant was allowed to work at her own pace, grasping a handful of
mail, examining each piece, weighing the mail and determining postage due. Appellant would
then grasp a stamper, stamp the envelope, write down the postage due on the envelope and place
the envelope in a tray. She would handle parcels in the same manner, but the boxes would weigh
no more than 10 pounds. Appellant had the option to sit or stand while performing this task. On
March 25, 2008 the employing establishment provided additional information regarding the
offered position, noting that there were no time requirements for processing each envelope and
that she could work at her own pace. On March 25, 2008 the claims examiner discussed the
position with the employing establishment and noted that the position was still available.
The Office requested that the district medical adviser comment on the suitability of the
position. In a note dated April 7, 2008, the district medical adviser stated, “I have no idea what
is meant by ‘repetitive’ use. It would seem that the claimant would be able to do the work if
allowed to self-pace without productions expectations.”
In a letter dated April 22, 2008, the Office informed appellant that the offered position
was suitable and allowed her 30 days for a response. Appellant submitted a report dated May 2,
2008 from Dr. Rothi noting that appellant did not believe that she could perform the position.
Dr. Rothi stated that appellant had a limited sitting tolerance of less than one hour. He noted
repetitive movements of the hand, wrist and elbow were required. Dr. Rothi noted that he
disagreed with Dr. Santaniello’s findings that appellant could sit for four hours a day and could
reach above the shoulder for four hours a day. He completed a work capacity evaluation and
limited appellant’s sitting to less than one hour, walking to 10 minutes and standing to 10
3

minutes with no reaching above the shoulder. Counsel responded on May 21, 2008 and stated
that appellant could not perform the position with repetitive movements of the wrists and elbows.
On June 3, 2008 the Office noted that appellant had refused the offered position and
stated that appellant’s reasons were not acceptable. It provided appellant 15 days to accept the
position.
In a telephone memorandum dated July 9, 2008, the employing establishment stated that
appellant had not returned to work.
By decision dated July 16, 2008, the Office terminated appellant’s wage-loss and
schedule award compensation benefits on the grounds that she refused an offer of suitable work.
It reviewed the accepted conditions and additional claims and found that Dr. Santaniello’s report
was entitled to the weight of the medical evidence and established that appellant could work four
hours a day with restrictions. The Office found that the employing establishment had offered a
suitable work position and that appellant did not accept the position as advised by letters dated
April 22 and June 3, 2008.
Appellant requested an oral hearing on July 30, 2008. She submitted a report dated
September 19, 2008 from Dr. Rothi opining that appellant’s condition had significantly worsened
since the July 17, 2007 evaluation and that she was not employable. Appellant testified on
November 18, 2008 that she had previously performed the suitable work position. She stated
that she lifted up to 15 pounds of mail in a tray and then sorted the individual letters, weighed
them, stamped each letter and wrote the correct postage amount on the envelope. Appellant
stated that there was no time frame, but that she had to press the stamp in the ink pad and then
firmly press on the envelope. She stated that she did 20 letters in five minutes.
The Branch of Hearings and Review issued a decision on February 17, 2009 and affirmed
the Office’s July 16, 2008 decision finding that appellant would not be required to perform
repetitive activities as she could work at her own pace.
In a report dated March 30, 2009, Dr. Santaniello noted that appellant had described her
offered position and that appellant had alleged that stamping each letter was repetitive and would
cause her harm. He opined that the stamping motion did not require repetitive flexion-extensions
of the wrist and could be done with the wrist in a neutral position. Dr. Santaniello stated that the
modified job offer would not result in injury to the wrist or elbow.
Appellant, through her attorney, requested reconsideration on May 12, 2009 and alleged
that the offered position did not comport with appellant’s work restrictions. By decision dated
June 19, 2009, the Office reviewed the merits and denied modification of the February 17, 2009
decision.
Counsel requested reconsideration on August 26, 2009 and alleging the position offered
was ambiguous suggesting that appellant might be required to work more than four hours a day.
The Office denied modification of its prior decision on November 19, 2009.
On March 2, 2010 appellant again requested reconsideration and submitted arguments
from counsel. By decision dated May 25, 2010, the Office declined to modify the July 16, 2008

4

decision terminating her compensation benefits for refusing an offer of suitable work.
reviewed counsel’s arguments and found that they lacked merit.

It

LEGAL PRECEDENT -- ISSUE 1
It is well settled that once the Office accepts a claim, it has the burden of justifying
termination or modification of compensation benefits.2 As in this case it terminated appellant’s
compensation under 5 U.S.C. § 8106(c), the Office must establish that appellant refused an offer
of suitable work. Section 8106(c) of the Act3 provides that a partially disabled employee who
refuses or neglects to work after suitable work is offered to, procured by, or secured for the
employee is not entitled to compensation. Section 10.517 of the applicable regulations4 provides
that an employee who refuses or neglects to work after suitable work has been offered or secure
for the employee, has the burden of showing that such refusal or failure to work was reasonable
or justified, and shall be provided with the opportunity to make such showing before a
determination is made with respect to termination of entitlement to compensation. To justify
termination of compensation, the Office must show that the work offered was suitable and must
inform appellant of the consequences of refusal to accept such employment.5
ANALYSIS -- ISSUE 1
The Office had accepted that appellant sustained several employment-related injuries
including lumbar strain and bilateral brachial neuritis or radiculitis, displacement of lumbar disc
without myelopathy and degeneration of lumbar disc. In separate claims, it accepted bilateral
lateral epicondylitis, bilateral carpal tunnel syndrome and contusions of the left ankle and lower
leg.
Appellant’s attending physician, Dr. Rothi, submitted a series of medical reports opining
that appellant was disabled for work. The Office referred appellant to Dr. Wirganowicz for a
second opinion evaluation. Dr. Wirganowicz determined that appellant could return to her dateof-injury position. When there are opposing reports of virtually equal weight and rationale, the
case will be referred to an impartial medical specialist pursuant to section 8123(a) of the Act
which provides that, if there is disagreement between the physician making the examination for
the United States and the physician of the employee, the Secretary shall appoint a third physician
who shall make an examination and resolve the conflict of medical evidence.6 This is called a
referee examination and the Office will select a physician who is qualified in the appropriate
specialty and who has no prior connection with the case.7 Due to this disagreement between
physicians regarding the extent of appellant’s disability for work, the Board finds that the Office
properly determined that there was a conflict of medical opinion evidence which required
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

5 U.S.C. § 8106(c)(2).

4

20 C.F.R. § 10.517(a).

5

Arthur C. Reck, 47 ECAB 339, 341-342 (1995).

6

5 U.S.C. §§ 8101-8193, 8123; B.C., 58 ECAB 111 (2006); M.S., 58 ECAB 328 (2007).

7

R.C., 58 ECAB 238 (2006).

5

referral to an impartial medical examiner. The Office referred appellant to Dr. Santaniello, a
Board-certified orthopedic surgeon, to determine appellant’s work abilities. Dr. Santaniello
concluded that she could work four hours a day sitting, walking, standing, reaching, reaching
above the shoulder, twisting for four hours each. He limited appellant to one hour of bending
and stooping. Dr. Santaniello found that she could not perform repetitive movements of the
wrists and elbows but that she could push, pull and lift up to 10 pounds for 1 hour each. He
restricted appellant to squatting for four hours, climbing for one hour and no kneeling.
Dr. Santaniello determined that she required a five-minute break every hour.
In situations were there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.8 The Board finds that Dr. Santaniello’s report
was based on a proper factual background and offered clear reasoning in support of his work
restrictions. This report is entitled to the special weight of the medical evidence.
The employing establishment offered appellant a light-duty position based on the
restrictions provided by Dr. Santaniello. This position required four hours of working postage
due mails with one hour of pushing and pulling, one hour of lifting less than 10 pounds and four
hours of sitting, standing and walking. The employing establishment further explained the work
duties noting that appellant would be allowed to work at her own pace, grasping a handful of
mail, examining each piece, weighing the mail and determining postage due. Appellant would
then grasp a stamper, stamp the envelope, write down the postage due on the envelope and place
the envelope in a tray.
Dr. Rothi stated that appellant was unable to perform the offered job because of the
demands for prolonged sitting and standing as well as repetitive manipulative activities of both
upper extremities. The district medical adviser stated that she did not know what was meant by
repetitive use and suggested that if appellant was allowed to self-pace without production
requirements the position would be suitable.
The Board finds, however, that the Office failed to meet its burden of proof in
establishing that the offered position was consistent with the work restriction as established by
the impartial medical specialist. Appellant and her physician raised a concern regarding the
repetitive nature of the offered work position which entailed complicated activities of her hands
and arms with no other duties offered. The position description as provided by the employing
establishment establishes that appellant would, during the four hours that she worked, be
required to separate individual envelopes, weigh them, stamp the envelopes with the appropriate
stamp and note the postage due by handwriting an amount on the envelope. The medical
evidence as submitted by Dr. Rothi did not support the suitability of the position and the
remainder of the medical evidence was ambiguous or failed to address the specific issue of what
constituted repetitive activity of appellant’s wrists and elbows as prohibited by Dr. Santaniello.

8

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

6

The Board finds that as the medical evidence did not clearly establish that the position
was within appellant’s work restrictions as established by Dr. Santaniello, the Office failed to
meet its burden of proof to terminate appellant’s compensation benefits.9
CONCLUSION
The Board finds that the Office failed to meet its burden of proof to terminate appellant’s
compensation benefits on the grounds that she refused an offer of suitable work as the medical
evidence did not clearly establish that the offered position was within appellant’s work
restrictions on July 16, 2008 when the Office terminated appellant’s compensation benefits.
ORDER
IT IS HEREBY ORDERED THAT the May 25, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Due to the disposition of this issue, it is not necessary for the Board to address whether appellant has established
any continuing disability.

7

